By the Court.
Under section 113 of the justices’ code (S. & S. 419), which makes it the duty of the appellant to-file the transcript with the clerk of the court of common pleas “ on or before the thirtieth day from the rendition of the judgment appealed from,” if said thirtieth day falls on Sunday the transcript can not be filed on the next succeeding-day, the provisions of section 597 of the code of civil procedure not being applicable in such cases, but only applicable to cases provided for in the code of civil procedure-itself.

Motion overruled.